Citation Nr: 1733395	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  09-14 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent disabling for degenerative disc disease (DDD) of the lumbar spine for the period prior to November 21, 2012, and in excess of 40 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for DDD of the lumbar spine, assigning an initial evaluation of 20 percent disabling.  

In April 2012, the Veteran appeared with his then-representative for a Travel Board hearing before the undersigned.

This matter was previously remanded by the Board in September 2012 for additional development, i.e., a new VA examination.  Such development was completed and the matter returned to the Board for appellate consideration.  A February 2013 rating decision increased the disability rating for the Veteran's DDD of the lumbar spine to 40 percent disabling, effective November 21, 2012.  

In July 2015, the Board issued a decision denying, in pertinent part, entitlement to an initial evaluation in excess of 20 percent for service-connected DDD of the lumbar spine for the period prior to November 21, 2012, and in excess of 40 percent disabling thereafter.  An appeal followed.

In November 2016, the United States Court of Appeals for Veterans Claims (Court) issued a memorandum decision setting aside the Board July 2015 decision and remanding for further adjudication.  In doing so, the Court indicated, in pertinent part, that the Board erred in failing to develop the issue of additional functional loss during weather-related flare-ups as reported by the Veteran, or at the least, addressing how it assessed this information in its decision (discussed in further detail below).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary prior to adjudication of the Veteran's claim for entitlement to an initial evaluation in excess of 20 percent disabling for DDD of the lumbar spine for the period prior to November 21, 2012, and in excess of 40 percent disabling thereafter.  See generally, Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As mentioned above, the Court indicated that the Board erred in failing to develop the issue of additional functional loss during weather-related flare-ups as reported by the Veteran, or at the least, addressing how it assessed this information in its decision.  Moreover, the Court indicated that the Board prematurely adjudicated whether the Veteran's lumbar spine disability should be referred for extraschedular consideration in light of the fact that the Board remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU) for further development.  

In that regard, the Board notes that during the April 2008 VA examination, the Veteran described, in pertinent part, weather related flare-ups characterized by increased pain and the inability to walk or do other physical activities.  At the June 2008 VA examination, the Veteran again reported flare-ups due to weather, stating that they keep him in bed all day.  At the August 2010 VA examination, the Veteran reported pain in the lumbar region "all day every day," described as "7 out of 10 in intensity, and tend[ing] to be worse with weather changes and activity."  VA treatment records dated in November 2012 reflect complaints of "increasing symptoms during change in weather."  These descriptions were echoed by the Veteran at his April 2014 Board hearing.  Specifically, the Veteran reported having trouble standing and having difficulty in cold weather.  He further reported he could not touch his knees without pain, and had frequent spasms.  The Board notes that the frequency, severity, and duration at which the Veteran's flare-ups occur is not clear from the record.  

In light of the foregoing information and the Court's remand, the Board finds that a new VA examination that adequately documents the frequency, severity, and duration of the flare-ups described the Veteran is appropriate.  

Additionally, the Board notes that during the pendency of the appeal, the Veteran's paper claims file appears to have been converted to an electronic claims file.  However, review of the electronic file reveals that records are missing from the claims file, to include, but not limited to, the April 2012 hearing transcript, the September 2012 Board remand, the July 2015 Board decision, and VA examinations conducted in April 2008, June 2008, and November 2012.  To ensure all due process requirements are satisfied and the record is complete, the AOJ should take appropriate actions on remand to ensure the contents of the electronics claims file adequately reflect his paper claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to ensure the contents of the electronics claims file adequately reflect the Veteran's paper claims file, to include rescanning the records pertinent to the Veteran's claim and associating them with the record.

2.  Obtain all ongoing treatment records pertinent to the Veteran's claim. 

3.  Thereafter, schedule the Veteran for VA examination by an appropriate medical professional to evaluate the severity of the Veteran's service-connected DDD of the lumbar spine, including describing the severity, frequency, and duration of the Veteran's weather-related flare-ups.  

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report.  

Following a review of the claims file and medical history, the VA examiner should: (1) report all signs and symptoms necessary for evaluating the Veteran's service-connected DDD of the lumbar spine under the appropriate rating criteria, to include the severity, frequency, and duration of the Veteran's weather-related flare-ups.  In particular, the examiner should, to the extent possible, note the type of weather changes that cause the Veteran's flare-ups, e.g., cold weather, the symptoms and severity experienced such flare-ups, and the duration of the flare-ups; and (2) the degree of functional impairment the Veteran has as a result of these flare-ups.  

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




